DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of Applicant’s claim of foreign priority under 35 U.S.C. 119(a)-(d).

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 11/02/2020 was reviewed and the listed references were noted.

Drawings
The 4 page drawings have been considered and placed on record in the file. 

Status of Claims
Claims 1-5 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Regarding Claim 5, the phrase "is shown to be appropriate" renders the claim indefinite because the claim include(s) elements not actually disclosed, thereby rendering the scope of the claim unascertainable.  It is unclear what may be considered as “appropriate” from the text of the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 5,933,519) in view of Tsankov et al. (“Transcription Factor Binding Dynamics during Human ES Differentiation”).

	Consider Claim 1, Lee discloses “A cell sheet evaluation method comprising: a step of analyzing, based on an observed image of a cell sheet” (Lee, Abstract), “a characteristic indicating shape uniformity of cells constituting the cell sheet” (Lee, Column 23, lines 26-31, where characterization of cell group contextual information is disclosed; Column 25, lines 56-58, where uniformity of Spatial frequencies is disclosed; and Column 18, lines 54-57, where it is disclosed that the process measures many feature values including shape and size for each potential cell grouping).  Although Lee offers segmentation processes through background object removal, image thresholding, object refinement, and nuclei clustering (interpreted as binding state) (Lee, Column 20, lines 25-29), it does not explicitly disclose “a step of evaluating a binding state between cells in the cell sheet based on the analysis result”.  However, in an analogous field of endeavor, Tsankov discloses a process for obtaining binding patterns of cells (Tsankov, Page 344, right column, second paragraph).

Accordingly, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to combine Lee with teachings of Tsankov to include the binding state of cells as measured features of cell evaluation.  One of ordinary skill in the art would be motivated to combine the Lee and Tsankov references in order to create a more comprehensive and robust cell sheet evaluation method.  Therefore, it would have been obvious to combine Lee and Tsankov to obtain the invention of Claim 1.

Consider Claim 2, the combination of Lee and Tsankov discloses “The cell sheet evaluation method according to the claim 1, wherein the characteristic is a spatial frequency” (Lee, Column 27, lines 58-64, where measurement of high spatial frequency is disclosed).

Consider Claim 4, the combination of Lee and Tsankov discloses “The cell sheet evaluation method according to the claim 1, wherein the characteristic is particle diameter distribution or shape distribution of the cells constituting the cell sheet” (Lee, Column 18, lines 54-57, where it is disclosed that the process measures many feature values including shape and size for each potential cell grouping).

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 5,933,519) in view of Tsankov et al. (“Transcription Factor Binding Dynamics during Human ES Differentiation”) and in further view of Guck et al. (US 2016/0202172).

Consider Claim 3, the combination of Lee and Tsankov dot not explicitly disclose “wherein the spatial frequency is analyzed by using a Fourier transform”.  However, in an analogous field of endeavor, Guck discloses use of a Fourier transformation of the cell (Guck, Paragraph [0041]).

Accordingly, before the effective filing date of the instant application, it would have been obvious to one of ordinary skill in the art to combine Lee and Tsankov with teachings of Guck to use Fourier transformation on the image of the cell sheet.  One of ordinary skill in the art would be motivated to combine the Lee and Tsankov references with Guck in order to allow for determining shape changes by altered spatial frequency distributions.  Therefore, it would have been obvious to combine Lee, Tsankov, and Guck to obtain the invention of Claim 3.

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if: (a) rewritten in independent form including all of the limitations of the base claim and any intervening claims, and (b) the above-described rejection of the claim under 35 U.S.C. 112(b) is overcome.  The following is a statement of reasons for the indication of allowable subject matter:  consider Claim 5, although the combination of the Lee and Tsankov discloses evaluation of the binding state of the cells (as shown in the analysis of Claim 1, above); none of the cited prior art references, alone or in combination, provides a motivation to teach the ordered combination of the limitations set forth in Claim 5.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIAMAK HARANDI/Primary Examiner, Art Unit 2662